Title: From Thomas Jefferson to William Jarvis, 10 May 1803
From: Jefferson, Thomas
To: Jarvis, William


          
            Sir
            Washington May 10. 1803.
          
          Your favors of Aug. 10. & Oct. 25. were both recieved, the last not till Jan. 6. some time after which the two half pipes of Oeyras arrived at Baltimore, which you were so kind as to procure for me. they have been forwarded by messrs. Smith & Buchanan to Monticello at my desire. I percieve by the sample sent me, in the phial, the truth of your observation, that the wines of that name are no longer of their antient quality, at least not of the quality of what I tasted at the Chevalier de Freyres. the objection is just what you mention, a too great sweetness, which tho’ age will lessen, it will never reduce to the dryness we esteem here. as this was meant but for an experiment, I must recur to the wine called Termo, with which mr Bulkeley used to supply me, and which I preferred out of many samples of the dry wines of Portugal which he sent me. I will therefore ask the favor of you to send me a pipe of it. I paid messrs. Smith & Buchanan the freight, duties &c. of the two half pipes of Oeyras but they informed me they were neither authorised to recieve, nor informed of, the amount of the wine itself. You must be so good then as to draw on me for that, & the amount of the pipe of Termo conjointly, & your bill shall be paid at short sight, and as this will inform me of the cost at Lisbon I will hereafter remit in advance for what I shall desire. the pipe should be put into an outer cask to prevent frauds, & sent to Norfolk or Richmond of preference. should no vessel offer for either of these ports, it may be sent to Baltimore, Philadelphia or New York, addressed to the Collector of the customs of the port where landed, to be forwarded by them to Richmond.—the privilege you have obtained for our flour gives great & just satisfaction to our country, of which you have deserved well for this benefit. Accept my friendly salutations & assurances of esteem.
          
            Th: Jefferson
          
          
            P.S. I do not know whether it is the practice at Lisbon [to put brandy] into the wines, I would [wish none] in [mine]. a good cellar keeps the wine [better] than brandy, which [effects] the  and makes it too strong.
          
        